Citation Nr: 0002188	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from March 1944 to November 
1949.  He died November [redacted], 1993; the appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 determination from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  

The veteran filed an application for service connection for 
chronic lymphocytic leukemia in July 1991.  The RO, in an 
unappealed rating decision dated in February 1992, denied the 
claim.  The veteran was notified of that denial in a 
letter dated later that same month.  The veteran failed to 
file a Notice of Disagreement within one year and that rating 
decision became final.  38 C.F.R. § 20.302(a) (1999).  

The veteran filed a claim to reopen service connection for 
chronic lymphocytic leukemia in October 1993.  This issue 
remained pending on the veteran's death in November 1993.  
The appellant filed her application for VA benefits in 
January 1994, which is within one-year following the 
veteran's death.  

VA statutes and regulations provide that a claim for DIC will 
also be considered to be a claim for death pension and 
accrued benefits and a claim for death pension will be 
considered to be a claim for DIC and accrued benefits.  38 
U.S.C.A. § 5101(b)(1) (West 1991); 38 C.F.R. § 3.152(b)(1) 
(1999); Satchel v. Derwinski, 1 Vet. App. 258, 259-260 
(1991).  Therefore, the issue of entitlement to accrued 
benefits is referred to the RO for further action.  

FINDINGS OF FACT

1.  The veteran died November [redacted], 1993, at which time 
he had no adjudicated, service-connected disabilities.  The 
death certificate indicates the immediate cause of death was 
myocardial infarction due to or as a consequence of 
hypovolemic shock.  

2.  There is no competent evidence of lymphocytic leukemia, 
hypovolemic shock, or any cardiovascular system disorder he 
until many years after service and the appellant has not 
presented or identified competent evidence of a nexus between 
the cause of the veteran's death and his military service, 
including radiation exposure from nuclear testing.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not include a 
diagnosis of lymphocytic leukemia or any cardiovascular 
system disorder.  In May 1947 it was noted that he had been 
attached to Operation Crossroads for three months and the 
results of a complete blood count were noted.  It was not 
stated that they were abnormal.  The veteran's separation 
medical examination in October 1949 showed no significant 
abnormalities of any body system.  Defects are listed as 
none. 
The evidence does not show a diagnosis of lymphocytic 
leukemia during the veteran's initial post-service year.  

A VA medical record of October 1985 notes that the veteran 
had undergone various blood studies in April 1985 after 
complaining of abdominal pain.  It was noted that on July 1, 
1946 his ship had been six to seven miles from the site of 
atomic explosions and that on July 20, 1946 the veteran had 
stood on the deck to watch an explosion.  The ship reportedly 
moved to ground zero for three days and helped another ship 
pump water from its engine room.  Following a biopsy the 
final pertinent diagnosis was chronic lymphocytic leukemia.  

The post-service medical evidence shows that veteran was 
admitted to a VA hospital in August 1991 because of chest 
pain, nausea, vomiting and diaphoresis with syncope.  The 
veteran was diagnosed with unstable angina and coronary 
artery disease, history of deep venous thrombosis in July 
1991, gastrointestinal bleed in July 1991, history of chronic 
lymphocytic leukemia, and hemolytic anemia.  The medical 
evidence further shows that between 1985 and 1991 the veteran 
was also diagnosed with and or treated for discoid 
atelectasis of both lower lobes and pneumonia.  The records 
contain no medical opinions relating any of the conditions, 
including lymphocytic leukemia, to active service.  

A VA hospital record reflects that the veteran was admitted 
to the VA Medical Center in Phoenix, Arizona on September 23, 
1993.  The report indicates that he had recently undergone a 
ventral hernia repair at the VA facility followed by a fever 
that resolved and he was discharged.  He then had prolonged 
fevers for which he was readmitted.  He also was noted to 
have a small deep venous thrombosis.  It was further noted 
that his white count had continued to climb and his 
hematocrit and hemoglobin had dwindled.  A splenectomy was 
suggested and performed on October 8.  Post-operatively he 
was noted to have a small pancreatic leak and amylase fluid 
in his drain.  Following treatment for same he was 
discharged, apparently on or about October 20.  At that time, 
in addition to chronic lymphocytic leukemia, the veteran had 
also been diagnosed with anemia secondary to #1 reactive 
autoagglutinin, autoimmune thrombocytopenia, status post 
splenectomy and a urinary tract infection. There is a 
notation on the hospital record that he died on November [redacted], 
1993.  According to the death certificate the veteran died 
while hospitalized.  The cause of death was listed as 
myocardial infarction as a consequence of hypovolemic shock.  
No other underlying or significant conditions contributing to 
death were listed.  An autopsy was not performed.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The Court has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease, 
such as cardiovascular renal disease, leukemia, or primary 
anemia, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service-
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).  

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is insufficient to show that it 
casually shared in producing death, but rather it must 
be shown that there was a causal connection.  38 C.F.R. 
3.312(c).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(d) (1999).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (1999) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2): They are leukemia (other than chronic 
lymphocytic leukemia); cancer of the thyroid; cancer of the 
breast; cancer of the pharynx; cancer of the esophagus; 
cancer of the stomach; cancer of the small intestine; cancer 
of the pancreas; multiple myeloma; lymphomas (except 
Hodgkin's disease); cancer of the bile ducts; cancer of the 
gall bladder; primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancer of the salivary gland; and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The regulation provides 
a list of recognized radiogenic diseases in subsection 
3.311(b)(2), and the regulatory time period when the diseases 
must become manifest.  38 C.F.R. § 3.311(b)(5).  Under this 
section "radiogenic disease" includes the following: all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; thyroid cancer; breast cancer; lung cancer; bone 
cancer; liver cancer; skin cancer; esophageal cancer; stomach 
cancer; colon cancer; pancreatic cancer; kidney cancer; 
urinary bladder cancer; salivary gland cancer; multiple 
myeloma; posterior subcapsular cataracts; non-malignant 
thyroid nodular disease; ovarian cancer; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer. 38 C.F.R. § 3.311(b)(2).  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  




Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
appellant has submitted numerous statements expressing her 
contentions which, in essence, are that the veteran was 
exposed to extensive ionizing radiation as a crew member of 
the USS Bayfield which was in the area of atomic testing 
(Operation Crossroads) during July 1946; that the exposure to 
radiation caused the veteran's leukemia; that the leukemia 
caused or was a significant factor in the veteran's death; 
and that the denial of her claim was not based on the facts 
or the veteran's record of radiation exposure.  At the 
outset, the appellant is advised that regardless of her 
belief that the veteran's terminal illness and death were the 
result of radiation exposure in service, she is not shown to 
have the medical or scientific qualifications to express a 
competent opinion in that regard.  The issue of whether the 
cause of the veteran's death is related to active service in 
general requires competent medical evidence.  In this case, 
the only evidence that provides a nexus to service consists 
of statements and from the appellant and the veteran.  
However, the appellant is not, nor was the veteran, a medical 
professional or expert in the effects of radiation so their 
statements do not constitute competent medical evidence.  The 
Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The available service medical records do not include a 
diagnosis of lymphocytic leukemia or any other relevant 
disorder.  However they do refer to the veteran having been 
attached to Operation Crossroads for three moths.  The 
October 1949 separation medical examination report shows that 
the veteran had no significant abnormalities and no defects 
were noted.  Further, the medical evidence does not show that 
during any applicable presumptive period the veteran had 
lymphocytic leukemia or any other disorder from which he 
suffered during his lifetime.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In fact, 
while the appellant claims the veteran's cause of death was 
chronic lymphocytic leukemia, the death certificate reports 
that the immediate cause of death was myocardial infarction 
due to or as a consequence of hypovolemic shock and it does 
not mention leukemia.  In any event, the appellant does not 
allege that the veteran had been diagnosed with leukemia 
prior to 1985 and since there is no evidence that the veteran 
suffered from leukemia or any other relevant disease until 
many years after service, a link to service, including to any 
radiation exposure, can not be created solely by appellant's 
opinion.  

While the post-service medical evidence shows hospitalization 
and treatment for multiple physical disabilities, including 
cardiovascular and pulmonary problems as well as chronic 
lymphocytic leukemia since 1985, these records contain no 
medical opinions relating these conditions to active service.  
An October 1985 VA hospital record does refect that the 
veteran gave an in-service history of having been in the area 
of atomic explosions and having moved to ground zero; 
however, that history was unenhanced by any medical comment 
and does not constitute medical evidence of a relationship 
between leukemia and any incidents of the veteran's service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Assuming 
for the sake of argument that leukemia was a factor in the 
veteran's death, chronic lymphocytic leukemia is specifically 
excluded as a disease specific to radiation exposed veterans 
under 38 C.F.R. § 3.311(a) and as a radiogenic disease under 
38 C.F.R. § 3.309(d).  Thus, regardless of how much radiation 
to which the veteran may have been exposed during service, 
applicable regulations do not afford a basis for relating 
such to service in the absence of competent scientific or 
medical evidence that chronic lymphocytic leukemia is a 
radiogenic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  No such evidence has been identified or 
submitted.

Inasmuch as the veteran's death was not due to a radiogenic 
disease listed in section 3.311(b)(2) (and chronic 
lymphocytic leukemia is not a listed radiogenic disease), a 
request for dose information is not warranted by regulation.   
The Board also notes that VA was not under a duty to refer 
the claim to the Under Secretary for Benefits prior to 
establishment of the initial threshold requirement of a 
radiogenic disease.  Wandel v. West, 11 Vet. App. 200, 205 
(1998).  

For these reasons, the Board finds that the appellant has not 
presented or identified competent medical evidence of a link 
between the veteran's lymphocytic leukemia and in-service 
radiation exposure or any other incident or event of service.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for the cause of death 
is not well grounded.  38 U.S.C.A. § 5107(a).  The Board 
notes the lengthy handwritten statement by the appellant in 
which she related her recollection of events of the veteran's 
illness and his medical treatment.  She also made statements 
as to the causes and effects of anemia, suggesting that the 
veteran had aplastic anemia caused by radiation exposure and 
that the veteran essentially bled to death as a result of 
aplastic anemia.  Such statements may reflect conclusions 
reached by the appellant based on her own research; however, 
she has neither submitted nor identified any medical 
literature or other competent evidence that would make her 
claim well grounded.  To the extent that she has referenced 
conversations with medical professionals, she has not 
identified any conversation which, if stated directly by the 
individual, would link the veteran's death to service, 
including radiation exposure.  

The Board concludes that the appellant has not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 1991).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, , 126 F.3d 1464 (Fed. Cir. 1997).  To make her claim 
well grounded, she would have to submit a medical opinion or 
other medical or scientific evidence supporting her claim.  

The representative's contention that VA has expanded its duty 
to assist is without merit.  In Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999) prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

As the appellant's claim for service connection for 
lymphocytic leukemia as resulting from exposure to Agent 
Orange is not well grounded, the doctrine of reasonable doubt 
has no application.  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

